Citation Nr: 0309025	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  95-40 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating for 
spondylolisthesis at L5-S1 with a herniated nucleus pulposus 
in excess of 20 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1991 to 
March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that decision, the RO granted service 
connection for spondylolisthesis at L5-S1 and awarded an 
evaluation of 10 percent, effective from March 1995, for this 
service-connected disability.  

Following notification of this decision, the veteran 
perfected a timely appeal with respect to the issue of 
entitlement to an initial disability rating greater than 
10 percent for the service-connected spondylolisthesis at 
L5-S1.  By a March 2000 rating action, the RO redefined this 
disorder as spondylothisis with herniated nucleus pulposus 
and granted an increased evaluation of 20 percent for this 
service-connected disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected spondylolisthesis at 
L5-S1 with a herniated nucleus pulposus is manifested by 
complaints of chronic low back pain with occasional radiation 
down both legs as well as back stiffness, with objective 
evaluation findings of some limitation of motion, pain on 
extension and bilateral lateral flexion, tenderness at 
bilateral lumbosacral paraspinals, somewhat exaggerated 
lumbar lordosis, exaggerated deep tendon reflexes, a 
decreased right ankle jerk, and the need for no inpatient 
treatment and only occasional outpatient medical care.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 
20 percent for the service-connected spondylolisthesis at 
L5-S1 with a herniated nucleus pulposus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) (2002); and 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective prior to, and since, September 23, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in an April 2002 letter, an 
August 2002 supplemental statement of the case, and a March 
2003 letter informed the veteran and his representative of 
the specific provisions of the VCAA, the criteria used to 
adjudicate his initial increased rating claim, the type of 
evidence needed to substantiate this issue, as well as the 
specific type of information necessary from him.  As such, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  In 
this regard, the Board notes that, in April 2003, the veteran 
submitted a document in which he specifically stated that he 
had "no further evidence or argument to present."  
Furthermore, during the current appeal, the veteran underwent 
several pertinent VA examinations.  As such, the Board finds 
that VA has met the requirements of the VCAA and its 
implementing regulations and will proceed to address the 
veteran's initial increased rating claim based upon a 
complete and thorough review of the pertinent evidence 
associated with his claims folder.  

Factual Background

According to the service medical records, in June 1991, the 
veteran first complained of low back pain.  A physical 
evaluation indicated mild tenderness of the left 
paravertebral muscle, full range of motion quickly and 
easily, as well as negative straight leg raising.  
Musculoskeletal strain of the paravertebral muscle was 
assessed.  

Thereafter, in November 1993, he again sought treatment for 
this symptom.  A physical examination demonstrated swelling, 
tenderness, as well as normal strength and motion.  X-rays 
taken of the veteran's lumbosacral spine showed L5-S1 
spondylolysis and a Grade I listhesis.  In the following 
month, the veteran received physical therapy for this 
disorder.  

At the separation examination conducted in February 1995, the 
veteran reported experiencing recurrent back pain.  In 
particular, he described continuing problems with pain and 
muscle spasm of his back since June 1991.  

In March 1995, the veteran was discharged from active 
military service.  Two months later in May 1995, he underwent 
a VA spine examination, at which time he complained of back 
pain (including stiffness and soreness) since 1992.  He 
denied receiving any specific treatment but stated that he 
had taken medication and participated in only light duty.  

A physical examination demonstrated the ability to stand 
erect with shoulder and hips level, the ability to stand on 
heels and toes and to squat, straight leg raising of 
90 degrees bilaterally, reflexes which were within normal 
limits bilaterally, equal limb lengths, negative postural 
abnormalities, negative fixed deformity, negative musculature 
of the back, 90 degrees of forward flexion, 20 degrees of 
backward extension, 20 degrees of left lateral flexion, 
20 degrees of right lateral flexion, 35 degrees left 
rotation, 35 degrees right rotation, no objective evidence of 
pain on motion, and no neurological involvement.  X-rays 
taken of the veteran's lumbosacral spine showed narrow disc 
space between L4 and L5 as well as anterior displacement of 
L5 on S1 consistent with spondylolisthesis.  The examiner 
diagnosed spondylolisthesis at L5-S1.  

In June 1995, the RO considered this service, and 
post-service, evidence and concluded that service connection 
for spondylolisthesis at L5-S1 was warranted.  In addition, 
the RO awarded a 10 percent rating to this disability, 
effective from March 1995.  Following receipt of notification 
of this decision, the veteran perfected a timely appeal with 
respect to the issue of entitlement to an initial evaluation 
greater than 10 percent for his service-connected low back 
disorder.  

According to the relevant evidence received during the 
current appeal, in November 1995, the veteran underwent VA 
magnetic resonance imaging of his lumbar spine.  The report 
of this test reflect Grade I spondylolisthesis at L5-S1 as 
well as a small right foraminal disc herniation at L3-4.  

In June 1998, the veteran underwent another VA spine 
examination, at which time he complained of chronic low back 
pain with occasional irradiation to both lower extremities.  
The veteran explained that his pain is chronic and 
precipitated by sudden movements including bending and 
requires rest, heat, and medication.  The examiner observed 
that the veteran was able to ambulate without the use of an 
assistive device up to a distance of half a mile.  

A physical examination demonstrated forward flexion of 
90 degrees with pain, extension of 20 degrees with pain, 
bilateral lateral flexion of 30 degrees with pain, bilateral 
lateral rotation of 25 degrees with pain, painful range of 
motion of the lumbosacral spine in all directions, marked 
tenderness on palpation at the lumbosacral paraspinals 
bilaterally, a somewhat stiff posture, and decreased right 
ankle jerk.  The examiner noted that pain is a major limiting 
factor for the veteran and diagnosed Grade I L5-S1 
spondylolisthesis (including ruling out radiculopathy) as 
well as a small right L3-4 herniated nucleus pulposus.  

In March 2000, the RO considered these medical reports.  
Based on this additional evidence, the RO redefined the 
veteran's service-connected low back disability as 
spondylothesis with a herniated nucleus pulposus and awarded 
the veteran an increased rating of 20 percent, effective from 
March 1995, for this disorder.  The veteran's 
service-connected low back disability has remained evaluated 
as 20 percent disabling.  

According to pertinent evidence subsequently received, in 
December 1995, the veteran sought VA medical treatment for 
complaints of low back pain.  In September 1998, he underwent 
a routine follow-up VA session for his low back condition, at 
which time he had no new complaints.  The examination was 
unremarkable.  

In November 1999, the veteran underwent a private outpatient 
evaluation, at which time he reported experiencing continued 
chronic back problems.  A physical examination of the 
veteran's back reflected increased pain on bending and on 
flexing.  A physical evaluation of the veteran's extremities 
showed no edema.  The examiner diagnosed lumbalgia.  

Subsequently, in December 2000, the veteran sought private 
medical treatment for complaints of back pain for the prior 4 
days.  A physical examination demonstrated no edema of the 
veteran's lower extremities.  The examining physician 
concluded that the veteran had lumbago.  

In September 2001, the veteran underwent another VA spine 
examination, at which time he complained of intermittent low 
back pain with irradiation to both lower extremities.  He 
explained that he is able to ambulate without assistive 
device up to 10 blocks, that precipitating factors of his low 
back symptoms are prolonged standing as well as cold weather, 
and that additional limitation requires rest and medicine.  
The veteran specifically stated that he receives relief from 
non-steroidal anti-inflammatory drugs taken on an as-needed 
basis.  The veteran denied having to use crutches, canes, or 
braces.  

A physical examination demonstrated forward flexion of 
90 degrees, extension of 30 degrees, bilateral lateral 
flexion of 30 degrees, bilateral rotation of 45 degrees, pain 
on extension and bilateral lateral flexion, tenderness at 
bilateral lumbosacral paraspinals, somewhat exaggerated 
lumbar lordosis, and exaggerated deep tendon reflexes.  The 
examiner observed that pain is a major limiting factor for 
the veteran and diagnosed degenerative disc disease of the 
lumbosacral spine with L3-4 as well as a herniated nucleus 
pulposus and Grade I spondyolisthesis at L5-S1.  

In October 2002, the veteran sought a refill of his 
medication from a private physician.  A physical examination 
completed at that the showed residual tenderness in flexion 
of the veteran's back as well as no edema in his extremities.  
The examining physician provided an impression of chronic 
lumbago.  

In a radiographic report dated several days later in October 
2002, a private radiologist reiterated that a "re-review of 
the images demonstrate a Grade I spondylolisthesis of L5-S1 
with spondylolysis at this level."  This radiologist 
provided an impression of Grade I spondylolisthesis of L5 on 
S1 with spondylolysis.  

On the following day in October 2002, the veteran presented 
testimony before the undersigned Veterans Law Judge.  At that 
time, the veteran testified that, as a result of his 
service-connected low back disability, he experiences back 
pain which occasionally radiates down his legs as well as 
back stiffness and that these symptoms are aggravated by 
prolonged walking as well as walking up and down stairs.  
Hearing transcript (T.) at 4-14.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Before specifically addressing the question of the rating 
assigned to the veteran's service-connected low back 
disability, the Board acknowledges that the schedular 
criteria by which intervertebral disc syndrome is rated 
changed during the pendency of the veteran's appeal.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002) to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Therefore, adjudication of an 
increased rating claim for the service-connected 
spondylolisthesis at L5-S1 with a herniated nucleus pulposus 
must also include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  

According to the criteria in effect prior to September 23, 
2002, evidence of moderate intervertebral disc syndrome 
manifested by recurring attacks warranted a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Further, evidence of severe intervertebral disc 
syndrome with recurring attacks and intermittent relief 
warranted the assignment of a 40 percent disability 
evaluation.  Id.  Evidence of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the disease disc with little 
intermittent relief was necessary for the assignment of a 
60 percent disability evaluation.  Id.  An evaluation greater 
than 60 percent was not assignable under this Diagnostic 
Code.  Id.  

According to the new schedular requirements, which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past 12 months or a combination under § 4.25 of separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  

Specifically, evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months will result in the grant of a 
20 percent disability evaluation.  Id.  Evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months warrants the assignment of a 40 percent disability 
rating.  Id.  Evidence of incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months warrants the assignment of a 60 percent disability 
rating.  Id.  

For purposes of evaluations under 5293, an incapacitating 
episodes is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5293, effective September 23, 2002.  

With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Note 2 following Diagnostic Code 5293, effective 
September 23, 2002.  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Note 3 following Diagnostic Code 5293, effective 
September 23, 2002.  

Further, the Board notes that, although regulations recognize 
that a part which becomes painful on use must be regarded as 
seriously disabled, see 38 C.F.R. §§ 4.40 and 4.45, these 
provisions are qualified by specific rating criteria 
applicable to the case at hand.  To the extent that the 
recurring attacks, or incapacitating episodes, of 
intervertebral disc syndrome include limitation of motion of 
the lumbar spine, the provisions of Diagnostic Code 5293 
contemplate limitation of motion of the lumbar spine.  
Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2002).  

Further review of the claims folder indicates that the RO has 
also evaluated the veteran's service-connected low back 
disability under the diagnostic code which rates impairment 
resulting from limitation of motion of the lumbar spine.  
According to this Code, evidence of moderate limitation of 
motion of the lumbar spine will result in the award of a 
20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  Evidence of severe limitation of motion of 
the lumbar spine is necessary for the grant of the next 
higher evaluation of 40 percent.  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected spondylolisthesis at L5-S1 with a 
herniated nucleus pulposus is more severe than the current 
20 percent evaluation indicates.  In particular, he cites 
back pain which occasionally radiates down his legs as well 
as back stiffness.  T. at 4-14.  He maintains that the 
severity of this symptomatology necessitates the need for the 
assignment of a higher rating for his service-connected low 
back disability.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected low back 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

The evidence of record indicates that the veteran's 
service-connected spondylolisthesis at L5-S1 with a herniated 
nucleus pulposus is manifested by complaints of chronic low 
back pain with occasional radiation down both legs as well as 
back stiffness, with objective evaluation findings of some 
limitation of motion, pain on extension and bilateral lateral 
flexion, tenderness at bilateral lumbosacral paraspinals, 
somewhat exaggerated lumbar lordosis, exaggerated deep tendon 
reflexes, a decreased right ankle jerk, and the need for no 
inpatient treatment and only occasional outpatient medical 
care.  

The Board acknowledges this specific low back pathology shown 
by recent VA examinations.  Significantly, however, other 
than exaggerated deep tendon reflexes and a decreased right 
ankle jerk, no additional neurological deficits related to 
the veteran's service-connected low back disability have been 
found.  The pertinent evidence included in the claims folder 
shows the need for only occasional outpatient medical care.  
Inpatient treatment has not been required.  Further, the 
veteran has specifically denied using assistive devices such 
as crutches, a cane, or braces.  Consequently, the Board 
concludes that the evidence of record does not support a 
finding of severe recurring attacks of intervertebral disc 
syndrome with intermittent relief.  As such, the next higher 
rating of 40 percent for the veteran's service-connected low 
back disability, under the pertinent regulatory requirements 
in effect prior to September 23, 2002, cannot be awarded.  
See, 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Moreover, a disability evaluation greater than the current 
rating of 20 percent is not warranted under the "new" 
version of Diagnostic Code 5293, which became effective on 
September 23, 2002.  As the Board has discussed in this 
decision, the new schedular criteria for evaluation of 
intervertebral disc syndrome also allows for the rating to be 
based upon either the total duration of incapacitating 
episodes over the past 12 months or a combination, under 
Section 4.25, of separate evaluations of the chronic 
orthopedic and neurologic manifestations, whichever results 
in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  

In this regard, the Board notes that the next higher rating 
of 40 percent under the "new" schedular criteria for 
Diagnostic Code 5293 requires evidence of incapacitating 
episodes (e.g., periods of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician) 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002 and Note 1 
following Diagnostic Code 5293, effective September 23, 2002.  
Significantly, however, the recent pertinent medical evidence 
of record clearly shows that the severity of the veteran's 
service-connected low back disability has required only 
occasional outpatient treatment and no inpatient medical 
care.  Furthermore, the relevant medical records do not show 
the need for bed rest.  Consequently, the Board concludes 
that the evidence of record does not support a finding that 
the severity of the veteran's service-connected low back 
disability is manifested by incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months.  As such, the next higher 
rating of 40 percent for the veteran's service-connected low 
back disability cannot be awarded based upon the frequency of 
incapacitating episodes, pursuant to the pertinent regulatory 
requirements in effect since September 23, 2002.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002 and Note 1 following Diagnostic Code 5293, 
effective September 23, 2002.  

Furthermore, the Board also concludes that an increased 
evaluation for the veteran's service-connected low back 
disability, under the new rating criteria, based upon a 
combination, under Section 4.25, of separate evaluations of 
the chronic orthopedic and neurologic manifestations, is also 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  In this regard, the Board 
acknowledges the recent examination findings of some 
limitation of motion, pain on extension and bilateral lateral 
flexion, tenderness at bilateral lumbosacral paraspinals, 
somewhat exaggerated lumbar lordosis, exaggerated deep tendon 
reflexes, and a decreased right ankle jerk.  Significantly, 
however, no additional orthopedic or neurological 
manifestations of the veteran's service-connected low back 
disability have been found.  Also, the relevant medical 
evidence has also shown the need for only occasional 
outpatient treatment and no inpatient medical care.  

Thus, a rating greater than the current 20 percent for the 
veteran's service-connected low back disability based upon a 
combination of ratings of the chronic orthopedic and 
neurologic manifestations under the relevant Diagnostic Codes 
cannot be granted.  See, 38 C.F.R. § 4.124a, Diagnostic Codes 
8520-8530, 8540, 8620-8630, 8720-8730 (2002) (which provides 
the rating criteria for the relevant neurological impairment) 
and 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, and 
5292 (2002) (which provides the evaluation requirements for 
impairment resulting from a fractured vertebra, complete bony 
fixation (ankylosis) of the spine, ankylosis of the lumbar 
spine, and limitation of motion of the lumbar spine).  
Consequently, a disability rating greater than the current 
evaluation of 20 percent for the veteran's service-connected 
low back disability cannot be granted based on the "new" 
schedular criteria effective since September 23, 2002.  

Further, the Board notes that the recent medical evidence 
indicates that the veteran has some limitation of motion of 
his lumbar spine as a result of his service-connected low 
back disability.  Significantly, however, such limitation of 
motion of the veteran's lumbar spine is reflected in the 
current evaluation of 20 percent for his service-connected 
low back disability.  The next higher rating of 40 percent 
cannot be awarded unless the evidence demonstrates severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

In this regard, the Board acknowledges the veteran's 
complaints of chronic low back pain which occasional radiates 
to both of his legs.  Additionally, the Board notes that 
recent examinations of the veteran's back have demonstrated 
pain on extension and bilateral lateral flexion as well as 
tenderness at bilateral lumbosacral paraspinals.  Further, at 
the VA examinations recently conducted in June 1998 and 
September 2001, the examiners concluded that pain is a major 
limiting factor for the veteran.  

Significantly, however, at the June 1998 VA examination, the 
examiner observed that the veteran was able to ambulate 
without the use of an assistive device up to a distance of 
half a mile.  The examiner who conducted the subsequent VA 
examination in September 2001 reiterated this conclusion.  
Also at the September 2001 evaluation, the veteran 
specifically denied using crutches, a cane, or braces.  
Further, the veteran has been able to continue to work and 
has had relief from his pain by use of non-steroidal 
anti-inflammatory drugs taken on an as-needed basis.  

Thus, the Board concludes that the 20 percent rating 
currently assigned for the veteran's service-connected low 
back disability contemplates any functional impairment, pain, 
and weakness experienced by the veteran as a result of this 
service-connected disorder.  In other words, this 20 percent 
evaluation reflects the extent of pain and the related 
functional impairment that the veteran experiences as a 
consequence of use of his low back.  See DeLuca, 8 Vet. App. 
at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  
Moreover, the evidence does not show that the veteran's 
service-connected back disability has been more severe any 
time during the period of this initial evaluation.  
Fenderson, 12 Vet. App. 119.

Consequently, a rating greater than the current 20 percent 
evaluation for the veteran's service-connected 
spondylolisthesis at L5-S1 with a herniated nucleus pulposus 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5292 
and 5293 (2002).  The preponderance of the evidence is 
against an award of a disability evaluation greater than 
20 percent for this service-connected disorder.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has not considered, under 
the extraschedular provisions of 38 C.F.R. § 3.321(b)(1), 
whether the veteran's increased rating claim meets the 
criteria for submission to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service.  In this 
regard, the Board notes that the schedular evaluation in this 
case is not inadequate.  In particular, a schedular rating 
greater than the current 20 percent rating is provided for 
the veteran's service-connected low back disability under the 
old and new schedular criteria for Diagnostic Code 5293 and 
also under Diagnostic Code 5292.  However, the medical 
evidence supporting a rating greater than 20 percent is not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations.  Specifically, it is not shown by the 
evidence of record that the veteran has required any recent 
hospitalization for this service-connected disability.  Also, 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  The veteran has continued to work.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected spondylolisthesis at L5-S1 with a herniated 
nucleus pulposus to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration 
of the extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  
This disability is appropriately rated under the schedular 
criteria.  




ORDER

An initial disability rating greater than 20 percent for the 
service-connected spondylolisthesis at L5-S1 with a herniated 
nucleus pulposus is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

